Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
For purposes of appeal, the proposed amendments will be entered, and an explanation of how the new or amended claims would be rejected for substantially the same reasons as presented in the Final Rejection filed October 14, 2020. 

Response to Arguments
Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive.

Applicant argues that the disclosure of the prior art, in particular Nakano, do not disclose that the first roller and second roller is horizontal such that it forms a right angle with the third roller.  pp.4-6. 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP 2123.
Nakano discloses that the rollers are placed in parallel so that their rotating shafts are “generally horizontally:” (“In an example of FIG. 1, the A-roll 1 and the B-roll 2 are placed so as to be arranged side by side generally horizontally, and the C-roll 3 is placed below the B-roll 2.”)(bolded for emphasis) Nakano then discloses that the embodiment of Fig. 1 is adequate, but “not limited to the example in the figure.” [0035]. ,” Id.  The term “generally”, is defined by Cambridge Dictionary as, “usually, or in most situations.” The term “horizontally” is defined as, “in a way that is parallel to the ground, or to the bottom, or top edge of something.” Therefore, Nakano discloses the range of positions to include horizontal and usually horizontal as suitable embodiments. 
For the reasons disclosed above, the argument is not persuasive. 

Applicant argues that Bentmar does not disclose the claimed position of the sensors. p.7.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination of Nakano/Bentmar would include the claimed locations. The locations where Nakano can comprise the sensors wherein the sensor measures the surface of the second roller and the coated surface of the second roller for instance limits the locations. Bentmar discloses that sensor 9 is directed to the area between reservoir 5 and the coating of the substrate. [0021]. Bentmar discloses that sensor is directed to the area between the coated film and the reservoir 5. Id. It does not appear that Bentmar limits its locations to the embodiment in Figure 2.  Based on this analysis, Bentmar discloses a range that can encompass an angle position of 180 degrees.


    PNG
    media_image1.png
    579
    721
    media_image1.png
    Greyscale


Therefore, the arguments are not persuasive. 
Applicant argues that the sensor of Bentmar only detect the thickness of the coating and not the radial position. p.8.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The argument is found persuasive for the rejection over Nakano/Bentmar but not for the rejection under Nakano/Bentmar/Bode, which discloses sensor to detect radial position. Furthermore, roller 2 of Nakano does not comprise a coating on its surface after coating. 

Applicant argues that the combined references do not disclose a first-roll moving mechanism. Applicant argues that Nakano discloses offsetting the rollers “in the first place” but not during the processing steps. pp.8-9. 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)
As noted above Nakano discloses adjusting roller 1 to account for variations caused by temperature. Thus, the movement of the roller is a parameter known to be adjusted in the art. 
Although Nakano does not disclose adjusting the roller during the processing steps, Bentmar discloses real time adjustment of process parameters. Given that Bentmar discloses real-time adjustment of process parameters, and given that the roller 1 distance is a process parameter, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to adjust the parameter. This is particularly desired since Nakano explicitly discloses that the temperature 
The argument is not found persuasive. 

Applicant argues that Bode is directed to printing cylinders, which is not in the same field. p.9. 
The examiner notes that all the references of record deal with the issue/problem of roller control.  Examiner notes that this is one of the important issues/problems that applicant is concerned with. As set forth or detailed in KSR v. Teleflex, 

The first error of the Court of Appeals in this case was to foreclose this reasoning by holding that courts and patent examiners should look only to the problem the patentee was trying to solve.  119 Fed. Appx. at 288.  The Court of Appeals failed to recognize that the problem motivating the patentee may be only one of many addressed by the patent's subject matter.  The question is not whether the combination was obvious to the patentee but whether the combination was obvious to a person with ordinary skill in the art.  Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed.  

KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 at 420. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d 1320 at 1325, 72 USPQ2d at 1212. See also MPEP 2141.II.A.2.
	

Applicant argues that Bode does not disclose the first-roll moving mechanism. pp.9-10. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/               Primary Examiner, Art Unit 1712